                                                       1 Gregory H. King
                                                         Nevada Bar No. 7777
                                                       2 ghk@paynefears.com
                                                         Sarah J. Odia
                                                       3 Nevada Bar No. 11053
                                                         sjo@paynefears.com
                                                       4 PAYNE & FEARS LLP
                                                         6385 S. Rainbow Blvd, Suite 220
                                                       5 Las Vegas, NV 89118
                                                         Telephone: (702) 851-0300
                                                       6 Facsimile: (702) 851-0315

                                                       7 Attorneys for Defendants and Third-Party Plaintiffs
                                                         U.S. HOME CORPORATION
                                                       8 and GREYSTONE NEVADA, LLC

                                                       9                             UNITED STATES DISTRICT COURT
                                                      10                                    DISTRICT OF NEVADA
                                                      11 BRITTANY & ANTHONY LOPEZ, Husband                 Case No. 2:16-cv-01754-RFB-CWH
PAYNE & FEARS LLP




                                                         and Wife; PAULA EARL-MCCONICO &
                                                      12 WILLIE MCCONICO, Husband and Wife;                STIPULATION/ JOINT MOTION TO
                    6385 S. RAINBOW BLVD, SUITE 220




                                                         MARTIN & VERONICA FREEMAN,                        DISMISS THIRD-PARTY COMPLAINT
                       LAS VEGAS, NEVADA 89118




                                                      13 Husband and Wife; TIMMY LE & NGUYEN               AGAINST THIRD-PARTY DEFENDANT
                           ATTORNEYS AT LAW




                                                         TRINH, Husband and Wife; GERDA                    SIERRA AIR CONDITIONING, INC.
                              (702) 851-0300




                                                      14 PIERROT; SHAWN YBARRA; SHELBY                     WITH PREJUDICE
                                                         MCEVOY & KENNETH PFEIFER, Husband
                                                      15 and Wife; PABLO ECHEVARRIA &
                                                         PATREASE ASHLEY, Husband and Wife;
                                                      16 NICHOLAS SPELDRICH & MARYANN
                                                         UNDIS; SHUREN ZHANG & PING YUE,
                                                      17 Husband and Wife; ROBYN COOPER;
                                                         LINDA YARBROUGH; SOON LEWIS;
                                                      18 NICOLE JENKINS; MATTHEW BACHMAN
                                                         & TIMOTHY THOMPSON; STEVE
                                                      19 FELDMAN; JENNIFER DURHAM;
                                                         JENNIFER HOUGHLAND; SETH &
                                                      20 KRISTAL MACKERT, Husband and Wife;
                                                         LILLIE A BANKS; NATHAN & KYLEE
                                                      21 REEDER; DEREK BAO & NICOLE
                                                         SHINAVER, Husband and Wife; JEROME A
                                                      22 REYES; PAUL E. MELENDEZ; SCOTT &
                                                         HOLLY WORTLEY, Husband and Wife,
                                                      23
                                                                        Plaintiffs,
                                                      24
                                                                v.
                                                      25
                                                         U.S. HOME CORPORATION AND
                                                      26 GREYSTONE NEVADA, LLC; and DOES 1
                                                         through 100, inclusive,
                                                      27
                                                                        Defendants.
                                                      28
                                                       1 U.S. HOME CORPORATION AND
                                                         GREYSTONE NEVADA, LLC,
                                                       2
                                                                        Third-Party Plaintiffs.
                                                       3
                                                                  v.
                                                       4
                                                         THE A.C. HOUSTON LUMBER
                                                       5 COMPANY, a Nevada corporation;
                                                         AMERICAN ASPHALT & GRADING
                                                       6 COMPANY, a Nevada corporation, RCR
                                                         PLUMBING AND MECHANICAL, INC., a
                                                       7 California corporation; ATRIUM DOOR AND
                                                         WINDOW COMPANY – WEST COAST, a
                                                       8 Delaware Corporation; ATRIUM DOOR AND
                                                         WINDOW COMPANY OF ARIZONA, a
                                                       9 Delaware corporation; ALLARD
                                                         ENTERPRISES, INC. dba AR IRON, a
                                                      10 Nevada corporation; BEE-LURE PAINTING,
                                                         a Nevada close corporation; BANKER
                                                      11 INSULATION, INC., an Arizona corporation;
PAYNE & FEARS LLP




                                                         BRASS2COPPER MECHANICAL, INC., a
                                                      12 Nevada corporation; BURNHAM PAINTING
                    6385 S. RAINBOW BLVD, SUITE 220




                                                         & DRYWALL CORP., a Nevada close-
                       LAS VEGAS, NEVADA 89118




                                                      13 corporation; CBC FRAMING, INC., a
                           ATTORNEYS AT LAW




                                                         California corporation; C CONSTRUCTION,
                              (702) 851-0300




                                                      14 INC., a Delaware corporation;
                                                         SELECTBUILD CORPORATION, INC., a
                                                      15 Delaware corporation; CAMPBELL
                                                         CONCRETE OF NEVADA, INC., a Nevada
                                                      16 corporation; FLOORS-N-MORE, LLC dba
                                                         CARPETS-N-MORE, a Nevada limited-
                                                      17 liability company; CHICAGO PAINTING,
                                                         INC., a Nevada corporation; CONCRETE
                                                      18 SERVICES, INC., a Nevada corporation;
                                                         CONTRACT DÉCOR, INC., an Oklahoma
                                                      19 corporation; COOPER ROOFING CO.; a
                                                         Nevada corporation; COOPER ROOFING
                                                      20 CO., INC., a Nevada corporation; LUKESTAR
                                                         CORPORATION dba CHAMPION
                                                      21 MASONRY, a Nevada corporation; CUSTOM
                                                         HEARTH DISTRIBUTORS, INC., a Nevada
                                                      22 corporation; DAWN FRAMING, INC., a
                                                         Nevada corporation; CIRCLE S
                                                      23 DEVELOPMENT CORPORATION dba
                                                         DECK SYSTEMS NEVADA, a Nevada
                                                      24 corporation; DISTINCTIVE MARBLE, INC.,
                                                         an Arizona corporation; DOUBLE A
                                                      25 ELECTRIC, LLC, a Nevada limited-liability
                                                         company; DRI RESIDENTIAL
                                                      26 CORPORATION – NEVADA, a Nevada
                                                         corporation; DRI RESIDENTIAL
                                                      27 CORPORATION, a California corporation;
                                                         EAGLE PLASTERING, INC. fka
                                                      28 SUNDANCE PLASTERING, a Nevada


                                                          4834-9751-7407.1                           -2-
                                                       1 corporation; EXECUTIVE PLASTERING,
                                                         INC., a Nevada corporation; EXECUTIVE
                                                       2 PLUMBING, INC., a Nevada corporation;
                                                         EXTREME CONCRETE, LLC, a Nevada
                                                       3 limited-liability company; TRUE TEAM
                                                         PARTNER, LLC dba GALE BUILDING
                                                       4 PRODUCTS, a Nevada limited-liability
                                                         company; GENERAL ELECTRIC
                                                       5 COMPANY, a New York corporation;
                                                         HARRISON DOOR COMPANY, a Nevada
                                                       6 corporation; HOUSTON-STAFFORD
                                                         ELECTRIC, INC., a Texas corporation;
                                                       7 HOUSTON-STAFFORD ELECTRICAL
                                                         CONTRACTORS LIMITED PARTNERSHIP,
                                                       8 a Texas limited partnership; INFINITY
                                                         BUILDING PRODUCTS, LLC, an Arizona
                                                       9 limited-liability company; HUTCHINS
                                                         DRYWALL, INC., a Nevada corporation;
                                                      10 INTERSTATE PLUMBING & AIR
                                                         CONDITIONING, LLC, a Nevada limited-
                                                      11 liability company; JAYAR
PAYNE & FEARS LLP




                                                         MANUFACTURING, INC., a Texas
                                                      12 corporation; JOHNSON ELECTRIC, INC., a
                    6385 S. RAINBOW BLVD, SUITE 220




                                                         Nevada corporation; KNIPP BROTHERS,
                       LAS VEGAS, NEVADA 89118




                                                      13 INC. dba KBI CONSTRUCTION, an Arizona
                           ATTORNEYS AT LAW




                                                         corporation; K&K DOOR & TRIM, LLC, a
                              (702) 851-0300




                                                      14 Nevada limited-liability company; K&K
                                                         FRAMERS, LLC, a Nevada limited-liability
                                                      15 company; KENNINGTON PLASTERING
                                                         NEVADA, a Nevada corporation; LARRY
                                                      16 METHVIN INSTALLATIONS, INC., a
                                                         California corporation; LAS VEGAS
                                                      17 CULTURED MARBLE, INC., a Nevada
                                                         corporation; MASCO CABINETRY, LLC, a
                                                      18 Michigan limited-liability company;
                                                         MERILLAT INDUSTRIES, INC., a Michigan
                                                      19 corporation; THE MASONRY GROUP
                                                         NEVADA, INC., a Nevada corporation;
                                                      20 NEVADA COUNTERTOP CORPORATION,
                                                         a Nevada corporation; POWER HOUSE
                                                      21 PLASTERING, a Nevada corporation;
                                                         HIRSCHI MASONRY, LLC, a Nevada
                                                      22 limited-liability company, NEVADA STAIRS,
                                                         INC., a Nevada corporation; NEW CRETE,
                                                      23 LLC, a Nevada limited-liability company;
                                                         PETERSEN-DEAN, INC., a California
                                                      24 company; QUALITY BUILT, LLC, a
                                                         California limited-liability company;
                                                      25 QUALITY WOOD PRODUCTS, LTD., a
                                                         Nevada corporation; RED ROCK
                                                      26 MECHANICAL, LLC, a Nevada limited
                                                         liability company; WEST COAST AIR
                                                      27 CONDITIONING, LLC, a Nevada limited-
                                                         liability company; REPUBLIC ELECTRIC,
                                                      28 INC., a Nevada corporation; ROADRUNNER


                                                          4834-9751-7407.1                           -3-
                                                       1 DRYWALL CORP., a Nevada corporation;
                                                         SBS CONSTRUCTION, INC., a Nevada
                                                       2 corporation; SELECTBUILD
                                                         CONSTRUCTION, INC., a Delaware
                                                       3 corporation; SILVER STATE STEEL
                                                         GROUP, INC., a Nevada corporation;
                                                       4 SIERRA AIR CONDITIONING, INC., a
                                                         Nevada corporation; SILVER STATE
                                                       5 FIREPLACES, INC., a Nevada corporation;
                                                         SOUTHWEST GLAZING & WINDOWS,
                                                       6 LLC, a Nevada limited-liability company;
                                                         STATE INSULATION, LLC, a Nevada
                                                       7 limited-liability company; SUN CITY
                                                         LANDSCAPES & LAWN MAINTENANCE,
                                                       8 INC., a Nevada corporation; SUNRISE
                                                         CARPENTRY, INC., an Arizona corporation;
                                                       9 T AND F MARBLE & GRANITE, INC., a
                                                         Nevada corporation; AMERICAN
                                                      10 WOODMARK CORP. dba TIMBERLAKE
                                                         CABINET COMPANY, a Nevada corporation;
                                                      11 AMENDE’ CABINET CORPORATION dba
PAYNE & FEARS LLP




                                                         TIMBERLAKE CABINET COMPANY, a
                                                      12 Virginia corporation; T&R PAINTING AND
                    6385 S. RAINBOW BLVD, SUITE 220




                                                         DRYWALL, LLC, a Nevada limited-liability
                       LAS VEGAS, NEVADA 89118




                                                      13 company; T&R CONCRETE REPAIR AND
                           ATTORNEYS AT LAW




                                                         DESIGN, INC., a Utah corporation; TITAN
                              (702) 851-0300




                                                      14 STAIRS & TRIM, INC., a Nevada
                                                         corporation; TOWER BUILDERS, LLC, a
                                                      15 Nevada limited-liability company; TRI-CITY
                                                         DRYWALL, INC., a Nevada corporation;
                                                      16 ULTIMATE ELECTRONICS, INC., a
                                                         Delaware corporation; UNIQUE-SCAPE AND
                                                      17 DESIGN, a Nevada corporation; VALENTE
                                                         CONCRETE, LLC, a Nevada limited-liability
                                                      18 company; WESTERN SHOWER DOOR,
                                                         INC., a Nevada corporation; WEST COAST
                                                      19 COUNTERTOPS, INC., a Nevada
                                                         corporation; WEST COAST PROPERTY
                                                      20 CONSULTANTS, INC., a California
                                                         corporation; WESTCOR CONSTRUCTION, a
                                                      21 Nevada corporation; XO WINDOWS
                                                         NEVADA, LLC, a Nevada corporation; and
                                                      22 ZEPEDA BROS. PAINT & DRYWALL,
                                                         LLC, a Nevada limited-liability company,
                                                      23
                                                                         Third-Party Defendants.
                                                      24

                                                      25            It is hereby stipulated and agreed to between Defendants/Third-Party Plaintiffs U.S. Home
                                                      26 Corporation and Greystone Nevada, LLC, by and through their attorney of record Sarah J. Odia of

                                                      27 the law firm of PAYNE & FEARS, LLP and Third-Party Defendant Sierra Air Conditioning, Inc.

                                                      28 by and through its attorneys of record Charlie Luh, Esq. and David R. Gordon, Esq. of the law


                                                           4834-9751-7407.1                                -4-
                                                       1 firm of LUH & ASSOCIATES that the Third-Party Complaint against Sierra Air Conditioning,

                                                       2 Inc. is hereby dismissed with prejudice, along with any and all claims against Sierra Air

                                                       3 Conditioning, Inc. in this matter, each party is to bear their own attorneys’ fees and costs.

                                                       4            Local Rule 7-1(c) states that “A stipulation that has been signed by fewer than all the

                                                       5 parties or their attorneys will be treated—and must be filed—as a joint motion.” This stipulation is

                                                       6 between the third-party plaintiffs and only one of the several third-party defendants in this case.

                                                       7 Accordingly, it should be treated as joint motion under LR 7-1(c).

                                                       8             DATED this 15th day of June, 2018

                                                       9                                               PAYNE & FEARS        LLP

                                                      10                                               By            /s/ Sarah J. Odia
                                                      11                                                     SARAH J. ODIA, NV Bar No. 11053
                                                                                                             6385 S. Rainbow Blvd, Suite 220
PAYNE & FEARS LLP




                                                      12                                                     Las Vegas, Nevada 89118
                    6385 S. RAINBOW BLVD, SUITE 220




                                                                                                             Tel. (702) 851-0300
                       LAS VEGAS, NEVADA 89118




                                                      13
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                                                                             Attorneys for Defendants and Third-Party Plaintiffs
                                                      14
                                                                                                             U.S. HOME CORPORATION
                                                      15                                                     and GREYSTONE NEVADA, LLC

                                                      16             DATED this 15th day of June, 2018
                                                      17                                               LUH & ASSOCIATES
                                                      18
                                                                                                       By           /s/ David Ross Gordon
                                                      19                                                     Charlie Luh, NV Bar No. 6726
                                                                                                             David Ross Gordon, NV Bar No. 11579
                                                      20                                                     8987 W. Flamingo Rd., Ste. 100
                                                                                                             Las Vegas, NV 89147
                                                      21                                                     702-367-8899
                                                      22
                                                                                                             Attorneys for Third-Party Defendant
                                                      23                                                     SIERRA AIR CONDITIONING, INC.

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           4834-9751-7407.1                                  -5-
                                                       1                                                  ORDER
                                                       2            Local Rule 7-1(c) states that “A stipulation that has been signed by fewer than all the

                                                       3 parties or their attorneys will be treated—and must be filed—as a joint motion.” This stipulation

                                                       4 is between the third-party plaintiffs and only one of the several third-party defendants in this case.

                                                       5 Accordingly, it should be treated as a joint motion under LR 7-1(c).

                                                       6            Based on the stipulation/joint motion of third-party U.S. Home Corporation and Greystone

                                                       7 Nevada, LLC; and third-party defendant, Sierra Air Conditioning, Inc., and good cause appearing,

                                                       8 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all claims against Sierra Air

                                                       9 Conditioning, Inc. are DISMISSED with prejudice, each party to bear its own fees and costs.

                                                      10                       24th day of July, 2019.
                                                                    DATED this ___
                                                      11
PAYNE & FEARS LLP




                                                      12
                    6385 S. RAINBOW BLVD, SUITE 220




                                                                                                         _________________________________________
                       LAS VEGAS, NEVADA 89118




                                                      13                                                 RICHARD F. BOULWARE, II
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                                                                         UNITED STATES DISTRICT JUDGE
                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           4834-9751-7407.1                                  -6-
